DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 8, “the circuit layer” should read “the touch layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018/0095566).
Re claim 1, Lee teaches a display panel (Figs. 1, 2, and 5), comprising: 			a light-emitting layer (120) comprising a plurality of light-emitting units (124); and 		a touch layer (154) disposed on the light-emitting layer (120) and provided with a plurality of grooves (Fig. 5), wherein the grooves are disposed corresponding to the light-emitting units (124); 										a light-shielding layer (194) disposed on the touch layer (154); 				a plurality of filters (192) disposed in the grooves of the touch layer (154, Fig. 5); and 													an insulating protective layer (166, [64-66]) covering the touch layer (154), the light-shielding layer (194), and the filters (192).
Re claim 2, Lee teaches the display panel according to claim 1, wherein the display panel further comprises an isolation layer (140) disposed between the light emitting layer (120) and the touch layer (154).
Re claim 3, Lee teaches the display panel according to claim 2, wherein the touch layer (154) comprises: 										a first metal layer (154e) disposed on the isolation layer (140); 				a first insulating layer (158) covering the first metal layer (140); and 				a second metal layer (154b) disposed on the first insulating layer (158) and electrically connected to the first metal layer (154e) through a via hole (150); 			wherein the light-shielding layer (194) covers the second metal layer (154b), and 		wherein projections of the grooves on a light emitting surface of the display Re claim 4, Lee teaches the display panel according to claim 1, wherein the filters (192) correspond to the light emitting units (124), a color of light retained by each filter is the same as a color of light emitted by the light emitting unit corresponding to the filter [26, 34], and an edge (Fig. 5) of each filter covers an edge (Fig. 5) of the light-shielding layer (194) adjacent to the filter (192).
Re claim 5, Lee teaches the display panel according to claim 3, wherein an area of the light-shielding layer (194) is greater than an area of the second metal layer (154b), and a projection of the light-shielding layer (194) on the light-emitting layer (120) overlaps a projection of the second metal layer (154b) on the light-emitting layer (120).
Re claim 6, Lee teaches the display panel according to claim 1, wherein a sum of areas of the grooves is greater than a sum of areas of the light emitting units (Figs. 1, 2, and 5).
Claim(s) 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018/0095566).
Re claim 7, Lee teaches a method for fabricating a display panel (Figs. 1, 2, 5 and 8A-C), comprising:											forming a light-emitting layer (120) comprising a plurality of light-emitting units (124); and												forming a touch layer (154) on the light-emitting layer (120), wherein the touch layer (154) is provided with a plurality of grooves (Fig. 5) disposed corresponding to the light-emitting units (124);							
Re claim 8, Lee teaches the method for fabricating the display panel according to claim 7, after forming the light emitting layer (120), further comprising: 				forming an isolation layer (140) on the light-emitting layer (120).
Re claim 9, Lee teaches the method for fabricating the display panel according to claim 8, wherein forming the touch layer (154) and the light-shielding layer (194) comprises:												forming a first metal layer (154e) disposed on the isolation layer (140);			forming a first insulating layer (158) covering the first metal layer (154e);			forming a second metal layer (154b) disposed on the first insulating layer (158) and electrically connected to the first metal layer (154e) through a via hole (150); and		forming the light-shielding layer (194) covering the second metal layer (154b);		wherein projections of the grooves on a light emitting surface of the display panel do not overlap projections of the first metal layer (154e) and the second metal layer (154b) on the light emitting layer (120).
Re claim 10, Lee teaches the method for fabricating the display panel according to claim 9, wherein forming the second metal layer (154b) and the light-shielding layer (194) comprises:												forming a metal thin film covering the first insulating layer [86-92];	.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0095566) in view of Nozawa et al. (2020/0064725).

Re claim 11, Lee teaches the method for fabricating the display panel according to claim 10.
Lee further teaches wherein the metal thin film is patterned by etching [88].
Lee does not explicitly teach wherein the metal thin film is patterned by dry etching, and an etching rate in a direction parallel to a surface of the metal thin film is less than or equal to an etching rate in a direction perpendicular to the surface of the metal thin film.
	Nozawa teaches a method of forming a semiconductor wherein dry etching in a high-bias condition for a chromium-based material film, an etching rate of etching in a film thickness direction can considerably be increased [69].			.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (2019/0346972), Figs. 1-5; Zhang et al. (2020/0012386), Figs. 1-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/3/21